DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to an amendment/response filed on November 01, 2021
 Claims 1,6,9,11,12,14,16,19, and 21 have been amended.
Claims 2, and 17 have been cancelled.
No Claims have been added.
Claims 1, 3-16, 18-21 are currently pending.
Response to Arguments
Applicant’s arguments, see pages 7-8, filed November 01,2021, with respect to the rejection(s) of claim(s) 1-11,13,15-17 under 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hwang et al. (US Application 2019/0379487, hereinafter Hwang) which discloses wherein each subframe of the composite transmission time interval is a physical uplink shared channel transmission (Fig. 6, [0058]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3-16, 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blankenship et al. (US Application 2016/0072614, hereinafter Blankenship in view of Hwang et al. (US Application 2019/0379487, hereinafter Hwang) .
Regarding claims 1, 16, 21,   Blankenship discloses an apparatus (Fig. 5) including a processor and a memory, the processor and the memory being configured to: (Figs. 6, 7) configured to:
 perform a transport channel processing chain, the transport channel processing chain comprising sub-carrier puncturing function, the sub-carrier puncturing function being configured to puncture, in each OFDM symbol of  each subframe of a composite transmission time interval, a set of subcarriers from at least one mapped physical resource block (as shown on figs.  10, 11,12A,13A, 14, 17 and described on [0047], [0063], [0070]- [0072], [0096] , Blankenship discloses a transport channel processing chain having sub-carrier puncturing function and a set of sub-carriers from mapped PRB as disclosed by the instant application);
and 5Application No. 16/495,103 Reply to Office Action of August 3, 2021 puncturing the set of subcarriers so that sets of subcarriers that are punctured are different between subframes of a composite transmission time interval(as shown on figs.  12A, 13A, 13B and described on [0047], [0063], [0070] - [0072], [0096], which recites the REs of the shifted DC can be viewed as punctured, so that the rate matching and resource mapping procedure do not need to be changed. To compensate for the loss of the shifted DC subcarrier, mechanisms such as lower modulation and coding rate can be used by the scheduler).
Blankenship does not explicitly disclose wherein each subframe of the composite transmission time interval is a physical uplink shared channel transmission.  
However, Hwang teaches wherein each subframe of the composite transmission time interval is a physical uplink shared channel transmission (Fig. 6, [0058]).
Therefore, it would obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Hwang with the teaching of Blankenship by using the above features such as each subframe of the composite transmission time interval is a physical uplink shared channel transmission as taught by Hwang for the purpose of reducing UE cost and provide coverage enhancement([0004]).
	Regarding claim 3,  Blankenship discloses the apparatus of claim 1, wherein the transport channel processing chain is based on a composite transmission time interval that comprises two or more subframes( [0047], [0063], [0070]- [0072], [0096]).    
Regarding claim 4, Blankenship discloses the apparatus of claim 1, wherein the transport channel processing comprises mapping, in each subframe of a composite transmission time interval, a transport block to an integer number of physical resource blocks in a single subframe( [0047], [0063], [0070]- [0072], [0096]).   
Regarding claim 5, Blankenship discloses the apparatus of claim 1, wherein the transport channel processing comprises rearranging, the subcarriers that remain after puncturing, in the frequency domain to occupy the allocated frequency resources ( [0047], [0063], [0070]- [0072], [0096]).    
Regarding claim 6, Blankenship discloses the apparatus of claim 1, wherein the circuitry is configured to transmit a 3 subcarrier sub-PRB transmission or a 6 subcarrier sub-PRB transmission ( [0047], [0063], [0070]- [0072], [0096]).   
Regarding claim 7, Blankenship discloses the apparatus of claim 1, wherein the composite transmission time interval comprises a fixed predefined number of subframes and the base number of physical resource blocks is changed depending on the number of sub-carriers to be used in a sub-PRB transmission( [0047], [0063], [0070]- [0072], [0096]).  
Regarding claim 8, Blankenship discloses the apparatus of claim I, wherein the base number of physical resource blocks is fixed to a predefined number and the composite transmission time interval is adapted to the number of sub-carriers used in the sub-PRB transmission( [0047], [0063], [0070]- [0072], [0096]).   
Regarding claim 9, Blankenship discloses the apparatus of claim 1, wherein the circuitry is configured to receive downlink control channel information signaling indicating parameters of the sub-PRB allocation( [0047], [0063], [0070]- [0072], [0096]).   
Regarding claim 10, Blankenship discloses the apparatus of claim 1, wherein the transport channel processing chain comprises repeating resource elements in other subcarriers of a sub-PRB waveform in the same subframe( [0047], [0063], [0070]- [0072], [0096]).   
Regarding claim 11, Blankenship discloses the apparatus of claim 1, wherein the circuitry is configured to map a transport block to a single subcarrier per subframe, and wherein the transport channel processing chain comprises repeating the resource elements of each subframe of the single carrier in other subcarriers in the same OFDM symbol of each subframe ([0047], [0063], [0070] - [0072], [0096]).  
Regarding claim 13, Blankenship discloses the apparatus of claim 1, wherein the transport channel processing chain comprises multiplexing of reference signals into a single subcarrier( [0047], [0063], [0070]- [0072], [0096]).  
 	Regarding claim 15, Blankenship discloses the apparatus of claim [, wherein the transport channel processing chain is a Physical Uplink Shared Channel resources transport channel processing chain ([0047], [0063], [0070] - [0072], [0096]).  
Regarding claim 19, Blankenship discloses the apparatus of claim 17, wherein the apparatus is a base station that receives higher layer signaling from a UE([0047], [0063], [0070] - [0072], [0096]).  
Regarding claim 20, Blankenship discloses the apparatus of claim 18, wherein the apparatus is a base station that transmits higher layer signaling to a user equipment ([0047], [0063], [0070] - [0072], [0096]).   
 	Regarding claim 12, Blankenship discloses the apparatus of claim 1 as addressed above, except wherein the circuitry is configured to transmit the individual sub carriers with different powers.
However, Hwang teaches the circuitry is configured to transmit the individual sub carriers with different powers ([0006], [0064]).
Therefore, it would obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Hwang with the teaching of Blankenship by using the above features such as the circuitry is configured to transmit the individual sub carriers with different powers as taught by Hwang for the purpose of retransmitting punctured data and by transmitting ACK/NACK signal for the punctured data in a code block level and a device therefor ([0001]).
	Regarding claims 14, 18, Blankenship discloses the apparatus of claim 1 as addressed above, except wherein the circuitry is configured to receive downlink control messaging signaling indicating that the circuitry shall perform low Peak-to- Average Power Ratio uplink transmission.
However, Hwang teaches wherein the circuitry is configured to receive downlink control messaging signaling indicating that the circuitry shall perform low Peak-to- Average Power Ratio uplink transmission ([0006], [0064]).
([0001]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DADY CHERY whose telephone number is (571)270-1207.  The examiner can normally be reached on M to T, 8 am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/DADY CHERY/Primary Examiner, Art Unit 2461